Citation Nr: 1015298	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-18 680	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than October 31, 
2007 for the grant of service connection for anxiety 
disorder.

2.  Entitlement to an effective date earlier than October 31, 
2007 for the grant of service connection for patellofemoral 
syndrome with chondromalacia patella of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 2004 to September 
2004 and from July 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  In a March 2009 statement the Veteran indicated he 
was going on active duty and he wanted his VA compensation 
suspended until further notice.  This request is referred to 
the RO for appropriate action. 


FINDING OF FACT

On March 30, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of error of fact or law for appellate 
consideration.  In a March 2009 statement the Veteran 
indicated he was going on active duty and he wanted his VA 
compensation suspended until further notice.  He further 
stated he was also withdrawing his pending appeal.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


